PER CURIAM.
Appellant appeals, his high risk juvenile commitment claiming that the trial court erred in proceeding with. a September 3, 1999, disposition hearing in the absence of his mother. Section 985.23(7), Florida Statutes (1999), provides:
The court shall notify any victim of the offense, if such person is known and within the jurisdiction of the court, of the hearing and shall notify and summon or subpoena, if necessary, the parents, legal custodians, or guardians of the child to attend the disposition hearing if they reside within the state.
*1217Section 985.23(l)(d) affords parents an opportunity to comment on the issue of disposition. The record contains an order setting a disposition date of September 7, 1999, which appellant and his mother signed to verify receipt of notice. At the September 3 hearing, counsel objected to proceeding without the mother present. The record does not show that appellant’s mother received notice of a disposition hearing held on September 3, 1999. Accordingly, we VACATE the disposition order and REMAND for a new disposition hearing.
JOANOS, ALLEN and KAHN, JJ., CONCUR.